      Case 4:20-cv-01387-MWB Document 52 Filed 12/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PEYTON DESKEVICH,                                  No. 4:20-CV-01387

            Plaintiff,                             (Judge Brann)

      v.

SPIRIT FABS, INC., VALLEY
DRAFTING, INC., FIRST QUALITY
TISSUE, LLC, and JACOBS
ENGINEERING GROUP, INC.,

            Defendants.

                                     ORDER

     AND NOW, this 14th day of December 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s motion to dismiss, Doc. 10 is GRANTED IN PART and

           DENIED IN PART. The motion is denied as to Count XXXVI, and is

           granted as to Counts XXXVII-XLII.

     2.    Plaintiff may file an amended complaint by December 28, 2020. If no

           amended complaint is filed by that date, Counts XXXVII-XLII will be

           summarily dismissed pursuant to Fed. R. Civ. P. 41(b).



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
